     Case: 1:19-cv-01284 Document #: 22 Filed: 05/28/19 Page 1 of 7 PageID #:132




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 LESTER D. SCAIFE,                                    )
                                                      )
                                                           Case No. 19-cv-01284
                         Plaintiff,                   )
                                                      )
                 v.                                   )    Judge John J. Tharp Jr.
                                                      )
 RALPH LAUREN,                                        )
                                                      )
                         Defendant.                   )

                       DEFENDANT'S MOTION TO STAY DISCOVERY
                      PENDING RESOLUTION OF MOTION TO DISMISS

         Defendant, Ralph Lauren Corporation ("RLC"), by and through its attorneys, and pursuant

to Federal Rule of Civil Procedure 26, hereby moves this Court to stay discovery pending

resolution of RLC's Motion to Dismiss Plaintiff Lester D. Scaife ("Plaintiff") Complaint For

Making False Statements In His In Forma Pauperis Application ("Motion to Dismiss"). In support

thereof, RLC respectfully states as follows:

                                          Background

         1.     On February 21, 2019, Plaintiff filed an In Forma Pauperis Application and

Financial Affidavit (the "IFP Application"), see Dkt. No. 4, and a Motion for Attorney

Representation, see Dkt. No. 5.

         2.     RLC moved to dismiss the complaint based on the false statements Plaintiff made

in his IFP Application. See Dkt. No. 14. Specifically, RLC showed that Plaintiff (1) falsely stated

that he earned only $12.90 per hour in connection with his current employment at Macy's (in fact,

with commissions, it appears he earned approximately $17.69 per hour in this position); and (2)

falsely denied that he received any other salary or wages in the previous twelve (12) months (in

fact, he earned at least $19,288.00 in 2018 in connection with his employment at 24 Seven). Id.


48994129;2
     Case: 1:19-cv-01284 Document #: 22 Filed: 05/28/19 Page 2 of 7 PageID #:133




         3.    On May 14, 2019, the Court held an initial conference and a hearing on RLC's

Motion to Dismiss. During the hearing, the Court directed Plaintiff to file a response to the Motion

to Dismiss. Thereafter, the Court issued an Order directing Plaintiff to respond to the Motion to

dismiss by May 21, 2019. See Dkt. No. 19.

         4.    On May 16, 2019, Plaintiff filed papers with the Court in which he claimed that

"Plaintiff statements and paystubs that show no false statements in connection with my application

to proceed in forma pauperis." See Dkt. No. 21. Specifically, Plaintiff wrote that (1) he did not

misrepresent his salary at Macy's because he attached pay stubs to his IFP Application which

reflected his commissions; and (2) RLC's argument that he had failed to disclose his 2018 salary

was "irrelevant" because "the form does not ask for that information." See id.

         5.    In fact, the IFP Application expressly does ask for such information. See Dkt. No.

4, at ¶ 4(A)-(G) ("In addition to your income stated above in response to Question 2 (which you

should not repeat here), have you or anyone else living at the same residence received more than

$200 in the past twelve months from any of the following sources?"). Despite that express request,

Plaintiff falsely attested that he had not earned any other income in the preceding twelve months.

In actuality, Plaintiff earned more than $19,000 in 2018 and failed to disclose that income in his

IFP application.

         6.    Additionally, Plaintiff attached paystubs to his response indicating that, in addition

to the $19,288.00 he earned in 2018 in connection with his employment at 24 Seven, he also earned

at least $2,574.07 in 2018 in connection with his employment at Macy's. See Dkt. No. 21, at p. 5.

In addition to the over $19,000 he received from 24 Seven in 2018, Plaintiff failed to disclose this

income in his IFP Application. See Dkt. No. 4, at ¶ 4(A).




48994129;2
     Case: 1:19-cv-01284 Document #: 22 Filed: 05/28/19 Page 3 of 7 PageID #:134




         7.    Notably, Plaintiff's papers also fail to disclose any information as to whether he has

earned any income and/or received any payments in connection with finecreativity, Inc., a

marketing/advertising company which Plaintiff apparently founded and presently operates (see

https://www.finecreativity.com) or in connection with the art Plaintiff appears to sell online (see

https://fineartamerica.com/profiles/lester-scaife.html). Accordingly, Plaintiff's IFP Application

contains even more material misstatements and/or omissions than previously believed, Plaintiff's

Complaint should therefore be dismissed.

                                             Argument

         8.    This case is subject to the Court's Mandatory Initial Discovery Pilot. See Dkt. No.

8. As a result, the parties are presently required to exchange mandatory initial discovery 30 days

after service of RLC's Motion to Dismiss, i.e., on or by May 29, 2019.

         9.    However, it is well established that "[u]nder Rule 26(c) and 26(d), a court may limit

the scope and sequence of discovery, including staying discovery during the pendency of a motion

to dismiss." Rustom v. Rustom, No. 17 C 9061, 2018 WL 2423508, at *5 (N.D. Ill. May 29, 2018).

Indeed, courts in this Circuit regularly stay discovery pending the resolution of a motion to dismiss.

See, e.g., Coss v. Playtex Prod., LLC, No. 08 C 50222, 2009 WL 1455358, at *1 (N.D. Ill. May

21, 2009) (“The court may grant a motion to stay discovery for a number of reasons, including the

filing of a motion to dismiss.”); Sprague v. Brook, 149 F.R.D. 575, 577 (N.D. Ill. 1993) (“A

plaintiff's right to discovery before a ruling on a motion to dismiss may be stayed when the

requested discovery is unlikely to produce facts necessary to defeat the motion.”); Weiss v.

Michilowski, No. 15-C-1165, 2016 WL 9019653, at *1 (E.D. Wis. Apr. 15, 2016) (“[D]iscovery

concerning the merits of the plaintiff’s claims is premature prior to this court determining whether

this case should be dismissed pursuant to defendant’s motion [to dismiss].”); see also Almond v.




48994129;2
     Case: 1:19-cv-01284 Document #: 22 Filed: 05/28/19 Page 4 of 7 PageID #:135




Pollard, No. 14-CV-901-PP, 2015 WL 1966711, at *5 (E.D. Wis. Apr. 29, 2015) (revoking grant

of authority to plaintiff to proceed in forma pauperis and staying discovery until plaintiff paid the

filing fee).

         10.     Notably, “[c]ourts are more likely to stay discovery pending a motion to dismiss

where the motion will resolve an important threshold issue.” Bianchi v. Tonigan, No. 12 C 0364,

2012 WL 5906536, at *1 (N.D. Ill. Nov. 26, 2012).

         11.     Here, discovery should be stayed because there are three important threshold issues

to be resolved which discovery will not impact: (1) first, whether Plaintiff's Complaint should be

dismissed because Plaintiff made false statements in his IFP Application; (2) second, if the Court

declines to dismiss Plaintiff's Complaint, whether Plaintiff should be permitted to proceed in forma

pauperis given his material misstatements and omissions in his income and earnings; and (3) third,

if the Court declines to dismiss Plaintiff's Complaint, whether Plaintiff's Motion for Attorney

Representation should be granted. Requiring the parties to exchange discovery while decisions on

these threshold issues are pending would be costly, unduly burdensome, and fruitless, particularly

if the Court grants RLC's Motion to Dismiss.

         12.     Moreover, this Court is likely to grant the Motion to Dismiss. Plaintiff submitted

an IFP Application with false statements under the penalty of perjury, and his allegation of poverty

is untrue.1 28 U.S.C. § 1915 provides that "the court shall dismiss the case at any time if the court

determines that (A) the allegation of poverty is untrue[.]" It is well established that a court must

dismiss a case where the plaintiff has submitted an application to proceed in forma pauperis

containing false statements. See Dkt. No. 14, at par. 10.


1
          According to the U.S. Department of Health and Human Services ("HHS") poverty guidelines, the poverty
line for a household of one was $12,140 in 2018 and is $12,490 in 2019. See U.S. Federal Poverty Guidelines Used
to Determine Financial Eligibility for Certain Federal Programs, available at https://aspe.hhs.gov/2018-poverty-
guidelines; https://aspe.hhs.gov/2019-poverty-guidelines (last visited Apr. 29, 2019).


48994129;2
     Case: 1:19-cv-01284 Document #: 22 Filed: 05/28/19 Page 5 of 7 PageID #:136




         13.    As noted by Judge Shadur, "Section 1915(e)(2)(A), enacted as part of a general

overhaul of Section 1915 in 1996, has made one change critical to the resolution of the current

motion: It replaced the word 'may' in what had previously been Section 1915(d) with the word

'shall' in the current statute[.]" Pelmer v. Dean, 562 F.Supp.2d 1006, 1007-8 (N.D. Ill. 2008). The

statute currently reads:

         (2) Notwithstanding any filing fee, or any portion thereof, that may have been paid, the
         court shall dismiss the case at any time if the court determines that—

         (A) the allegation of poverty is untrue;

28 U.S.C. § 1915(e)(2)(A) (emphasis added).

         14.    "The mandate is unambiguous." Pelmer, 562 F.Supp.2d at 1008. "Because the

allegation of poverty was false, the suit had to be dismissed; the judge had no choice." Id. (quoting

Thomas v. General Motors Acceptance Corp., 288 F.3d 305, 307 (7th Cir. 2002)).

         15.    Judge Shadur also rejected any qualifications on that language.          In Pelmer,

plaintiff's counsel characterized the omissions as "oversights" and "the result of honest mistakes."

Pelmer, 562 F.Supp.2d at 1008. "But there is no gainsaying that, in the language of the statute,

Pelmer’s allegation of poverty is untrue.' It is simply wrong to say, as Pelmer’s counsel does, that

Stuart Dean is somehow 'obligated to show that (1) Plaintiff’s omissions were made in bad faith

rather than through an innocent oversight.' Just what is meant by 'innocent oversight' is unclear—

Pelmer is plainly not an unlettered person who cannot understand the plain terms of the Application

and the information that it calls for . . .." Id.

         16.    In addition, the decision whether to dismiss the case with or without prejudice is a

distinction without consequence. "In the employment discrimination context, however, that

distinction falls away: Because suit must be brought within 90 days after EEOC’s issuance of its

right-to-sue letter (see 42 U.S.C. § 2000e—5(f)(1)), if Pelmer were to essay another lawsuit it



48994129;2
     Case: 1:19-cv-01284 Document #: 22 Filed: 05/28/19 Page 6 of 7 PageID #:137




would be barred by limitations. In sum, what is ordered here in conformity with the statutory

mandate is simply dismissal." Pelmer, 562 F.Supp.2d at 1008.; see also Torain v. SBC, No. 06 C

4559, 2008 WL 11395775, at * 4 (N.D. Ill. August 12, 2008) ("Nor need the court decide whether

to dismiss Torain’s case with or without prejudice. . . . Torain filed his suit on the last day of the

90-day period for filing following issuance of the EEOC 'right to sue' letter. Therefore, he is time-

barred from re-filing his suit.")

                                            Conclusion

         WHEREFORE, for the reasons set forth in this Motion, RLC respectfully requests that the

Court stay discovery pending the resolution of the Motion to Dismiss, and grant such other and

further relief the Court deems just and proper.

  Dated: May 28, 2019                                  Respectfully submitted,

                                                       Ralph Lauren, Inc.


                                                  By: /s/ John T. Roache
                                                      One of Its Attorneys

  John T. Roache
  Akerman LLP
  71 S. Wacker Drive, 46th Floor
  Chicago, IL 60606
  john.roache@akerman.com
  312-634-5737




48994129;2
     Case: 1:19-cv-01284 Document #: 22 Filed: 05/28/19 Page 7 of 7 PageID #:138




                                CERTIFICATE OF SERVICE

         I, John T. Roache, certify that on the 28th day of May, 2019, I caused RLC's Motion To

Stay Discovery Pending Resolution of Motion to Dismiss to be served a copy of the foregoing

document on all counsel of record listed below, via the Court’s ECF filing system and/or U.S.

Mail.

                                   Lester Scaife
                                   Scaife171@gmail.com
                                   30 W. Chicago Ave., #1640
                                   Chicago, IL 60654


                                            /s/ John T. Roache
                                            John T. Roache




48994129;2
